DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The “3GPP TR 23.722 V2.0.0 Study on Common API Framework for 3GPP Northbound APIs” teaches an API invoker sending an API discovery request to a CCF that includes query information in contrast to a discovery condition/prerequisite. It further teaches an API discovery response from the CCF that includes a list of service API information for which the API invoke has the required authorization rather than an API identifier and information of a topology hiding entry point (Section 7.2.2, pg. 33). Fagerberg teaches an API invoker sending an API invoking request to a topology hiding entry point and the toplogy hiding entry point send the API invoking request to an API exposing function that provides the API (pg. 24, fig. 3.5). 
	However, none of the art of record individually or in combination teaches or renders obvious the specific combination of sending, by an application programming interface (API) invoker, an API discovery request to a common API framework core function (CCF), wherein the API discovery request carries a discovery condition; receiving, by the API invoker, an API discovery response from the CCF, wherein the API discovery response comprises an identifier of an API and information of a topology hiding entry point, and wherein the API meets the discovery condition; and sending, by the API invoker, an API invoking request to the topology hiding entry point, wherein the API invoking request carries the identifier of the API, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570.  The examiner can normally be reached on M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198